DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 3 and 4 there is no antecedent basis for “the worths.” Furthermore, it is unclear what this phrase would mean. That is the term is subjective in that it is true that one man’s garbage is another man’s treasure. Thus how is it determined what the worth is?
	With regard to claim 6 it is unclear if this claim is an independent claim or a dependent claim. It starts off as a new statutory class and with the article “A” and thus it seems like an independent claim, however, it references another claim which makes it seem like a dependent claim. If Applicant would like to claim this as an independent claim, Applicant is advised to put all of the limitations that they desire to have covered in their entirety rather than referencing another claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0309543 to Shimada.
	With regard to claim 1, Shimada discloses a server device that comprises a computer to which video display terminals that display videos on the bases of video data by users via the video display terminals, manages results of evaluation by the users, and wherein the computer serve as: an activity data storage unit that, when a game video associated with a game supplied by a game terminal connected via the network is display upon a video display terminal on the basis of the video data, stores activity data in which are described, in mutual association, information about activity track records related to users in that game, and user identification information for identifying the users (0061; 0070; 0082; 0090); a result classification unit that, on the basis of the activity track record information in the activity data, classifies the results of evaluations by the users into a plurality of categories that include one partial category and another category, so that special evaluation results that correspond to evaluation results belonging to the one partial category are distinguished from other evaluation results that correspond to evaluation results belonging to the other category (0090); and result provision unit that provides evaluation results to the users on the basis of results of classification by the result classification unit, so as to include the special evaluation results (0090; 0095).
claim 2, Shimada discloses that on the basis of information of the activity track records, the result classification unit classifies a result of an evaluation by a user who has a playing track record in the game into the one partial category, and classifies a result of an evaluation by a user who does not have the playing track record into the other category, respectively (0090; 0095).
	With regard to claim 3, as best understood, Shimada discloses that editing is performed upon at least one of the special evaluation results in order to enhance the worths of the special evaluation results above the worths of the other evaluation results, so that the special evaluation results are distinguished from the other evaluation results (0095 wherein filtering will increase the valuation of those items being filtered because the other items will no longer appear).
	With regard to claim 5, Shimada discloses that as the results of evaluation by the users, the results provision unit extracts and provides only the special evaluation results (0090; 0095).
	Claim 6 is a non-transitory computer readable storage medium claim that mirrors claim 1 and is rejected in like manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715